Title: To James Madison from James Monroe, 25 November 1803
From: Monroe, James
To: Madison, James



Dear Sir
London Novr. 25. 1803.
Since my publick letter of the 16. I have recd. yr. private one of July 30th. with the originals of those of the 29th. They were sent from Paris by Mr. Livingston who expressed his satisfaction to find that our conduct had been approved in the great outline and surprise at the intimation it conveyed of a wish that the money intended for France had been so applied. He had not then (28. octr.) recd. mine of wh. copies were sent you by Mr. Mercer. Mr. Vanderlyn to whom they were entrusted was detained a fortnight by head winds; he must however have delivered them a fortnight since, so that I may expect soon to hear whether Mr. L: has joined me in the guaranty, as I presume is the case. I have lately recd. a letter from Mr. Marbois, of which I shall enclose you a copy, on that subject. Mr. L., as you have seen, has given offence, to both those govts. His memorial has had that effect here, & his refusal to unite in the guaranty, cannot have been well recd. by the other. Nor can he have reason to applaud his forsight for his conduct in the latter case, unless the measure shod. be known, and disapproved by this govt., which is not likely to happen in any possible event. It cannot happen, unless by uniting with the enemies of the present admn. in america, measures shod. be taken to prompt it to express such dissatisfaction: tho’ I do not think that even such an attempt would succeed. The measure stands on too strong ground to be assailed in any mode; this govt. has expressed itself in terms too explicit in favor of the cession as it respects G. Britain, to be able to complain of any measure within the limits & principles of the treaty which we might deem necessary to secure its execution; the circumstances of this country at present make it in a high degree the interest of its government to preserve a good understanding with us: I think a rupture with us would overset any administrn. In addition to these considerations I have reason to think that this govt. begins to see the folly of connecting itself with any party in America. It must perceive that it can preserve the most favorable relations with the existing govt. of our country, that a just regard for its rights & interests will permit; peace, friendly intercourse, equality with other powers &c. More it ought not to expect and certainly cannot obtain, of any description of men in power in america, whatever its disposition might be. I think, these truths are gaining strength daily here, & that with them & the effect they are likely to produce, the folly & unworthyness of our former measures will be better-understood by our people. We dined the day before yesterday with Lord Hawkesbury, in company with Ld. Castleray also of the ministry & others. The cession of Louisiana was introduc’d by those two, on which occasion I told them the substance of the treaty with France. They asked me whether there was any general restriction of Brith. commerce in favor of France(?) I told them there was not: that G. B. & France stood as they did before on equal ground in every other american port: that the treaty touch’d only the ports of the ceded territory & exempted France there only from foreign duties for 12. years: that G. B. wod. be admitted in these as in the ports of the Delaware &c. They admitted that it was just & furnished Engld. no cause of complaint. I told them that I thought we had served the interest of Engld. by opening sd. ports to her, to which they seemed to assent: Ld. Castleray observed that we had had an alternative mode of obtaining the territory; I replied that we knew that, but that we had obtained it on infinitely better terms & more to our satisfaction; that we had even rather pay the value for the territory than obtain it by force at less expence⟨,⟩ since a property gained in the latter mode was never so secure. It was manifest that these truths were clearly understood by them. Ld. Castleray askd what had induc’d the French govt., to make so great and important a cession? I replied from views of policy, that they must have seen that the possession of it would involve them in quarrels with us which they thereby wisely anticipated & prevented. In every conversation which I have had with those in power here, it appears that they consider this event as the most glorious attainment for our country, the effect of a masterly policy in its government. Those with whom I am not acquainted, who are most eminent, & especially Mr. Pitt is reported to have spoken of it in the same light. It has unquestionably added greatly to our national character & political importance in Europe. In the above mentioned conversation Ld. Hawkesbury told me that there was only one thing, they had to complain of, which was the passage in the memorial referr’d to, on wh. subject Mr. M wod. speak to you. I replied that that was written a year ago, &c. With respect to this old friend I have only to observe that I have had but one opinion & wish since my association with him, wh. has been to put it out of his power & those abt. him to give an improper character to a particular transaction, to the injury of others & true principles, and that being done that he shod. be treated with the utmost kindness possible; that attempts if they were clearly seen shod. pass unnotic’d, that is that they shod. not be resented, not simply by leaving him where he is, (a strong motive in me to come here) but that considering them as weaknesses a kind of generous indulgence shod. be shewn them. It is only in case that he takes a new attitude, and becomes either personally or in the hands of others, an enemy to the cause, that those things shod. be developed & plac’d in their true light to his disadvantage. By this I do not mean that facts shod. be withheld, so as to leave the misrepresentations of Swan &ca in force. The true cause of the effect ought to be known, and for that purpose a distinct & correct statment of facts given, either in conversation or otherwise, wh. may be done without reference to him, & I presume is done. I wish him to return home sensible of his errors, repentant of them, & grateful to the govt. for its kindness towards him. He talks of returning in the spring, & his object is said to be the V. Presidency; it would be better that he would remain till the Spring following, but if he is pressed so to do, he will infer much in his favor of his importance. I give you these hints that you may judge, on a view of every material circumstance, how to act in the topick to which they refer.
You will see by the gazettes that there is much discussion in them abt. the renewal of our treaty of 1794. & the general opinion seems to be that the subject is in negotiation, the untruth of wh. you well know. The paragraph in the herald is believed to be by authority of the govt. I own I am strongly impressed with the sentiment that we had better make no treaty at present. We can get every thing without one that we could with one; and while nothing is done we give no cause of complaint to other powers & remain unfettered spectators of events, profiting in the mean time of our more happy & imposing situation, & able every succeeding year to make better terms than in the preceeding one. This is however for you to consider. If such shod. be the sense of our govt., it is submitted whether it ought to be known. While it is unknown there is no compromittment. A friendly deportment is all that any power has a right to expect. There is always an expectation attendant on the movment of a great power wh. is encreased by reserve. My more particular motive however in suggesting the idea is a desire that no species of agreement shod. take place, which might tend to compromit us with either party. There appear to me to be several weighty objections to entering into any treaty at present; 1st. we are not likely to obtain one that we ought to accept, without taking an hostile attitude wh. wod. do us more harm than any treaty wod. do us good. 2d. The W. Indias are in a course of revolution, and I shod. not be surprized to see all the European powers driven from them by the blacks in a few years. 3. In the case of neutral rights we are & promise to be too well treated in the present war, to justify any particular pressure from us on that acct. Europe is also in an unsettled state: that question may be kept in view & attended to at proper times & in a suitable manner; not to sacrifice it, is doing much more than our predecessors did. Britain does not expect such a sacrifice of our present admn., but will I think act in such a manner towards us as to keep the question ought [sic] of sight. And under such circumstances France will have no cause to complain. The President will however weigh all things appertaining to the question & do what seems best. You will especially instruct me whether I am to ask for the discharge of French prisoners taken in our vessels on the principles of the treaty; to enquire whether its principles will be regarded in our commerce with the W. & East Indias &ca. I shall present in a few days a note to the govt. respecting impressments founded on a report from Mr. Erving, who is a most diligent & capable officer, and accomodates the form of the report to my own views, in which we perfectly agree.
With respect to my trip to Madrid I have but little to add to what I have already said on the subject. I think it presumeable that in a few months, our affrs. will stand on such solid ground here, that my absence would not be injurious to them for the term requisite. The govt. will decide how far it will be prudent to make the experiment with that power, admiting that it may be done under the promise of support by France renewed, & a similar good wish promised by this govt., supposing it proper to intimate a willingness to accept it. If I go how wod. it answer to appropriate the vacant land in the ceded territory, at the price given for our other lands, or such higher price as it wod. command to the payment of all the debts due by Spain to our citizens, exclusive of those she has heretofore been willing to pay; organising a board to settle them. The time of going especially in case of success seems to be material. It wod. add much to the credit of our govt., if during one presidency, the acquisition of this territory could also be made, & all our citizens having just claims on Spain satisfactorily provided for. If I went I shod. wish to set out in April or May, and I might hasten or delay my residence there, according to circumstances and as you might advise. I have already informed you that the compensation which I receive is inadequate to the necessary expences: in truth that I am already in advance, or in debt, for a greater sum than I applied of what I recd. before I sailed to my private engagments, without which it wod. have been improper for me to have sailed. If I go am I to take my family with me or leave them here. If the latter it will cost nearly as much as if I staid myself; the house rent, & many other expences will be the same, & consume the salary; at Madrid I shod. live at my own expence. My wish would be to take them to St. Germain & leave them there, while I went to Madrid, where they wod. be with Mdme Campan, at less expence & great propriety. Here it would not look so well for them to go into lodgings. If I go I should hope that either the outfit be allowed for the two missions, France and Spn., or half the outfit for the first, & the whole expences of attending the other, or that I be allowed what Mr Pinckney’s trip cost the UStates, which I shod. be willing without knowing the amount to adopt as the rule. The price of every thing in this place & in France has doubled since that time, owing to different causes applicable to each place. The expence of this surpasses any thing I had an idea of. If I do not go I hope that half the outfit be allowed for France, & that I be allowed to replace the balance of the money advanc’d me in America on my return home. The outfit here with that accomodation will relieve me from much embarrassment. It does not suit my place to ask or accept of private favors. I might easily obtain them of our bankers, but I do not wish to owe them such an obligation. In my last I intimated to you my wish to return home next fall, which it wod. be most agreeable to me and my family to do; but on consideration since it has occurred that it may be proper for me to remain till the Spring afterwards. These considerations if they have any weight will likewise occur to you. In that case I shall not hesitate to do it. I hinted formerly that an attention to Major Butler wod. I thought, be well recd. & produce a good effect. I have hinted it to no other person and I have no reason to suppose that he thinks of it. I hope that some strong character will be brot. forward, in case the constitution is altered, for the V. Presidency; Clinton or Jarvis seem to have preeminent claims. It is only by presenting such that the publick opinion can be brought round in that quarter.
I enclose you the estimate, or prices pd. for our plate in France, by the man who made it. Any injury will be of course allowd for, and at yr. leasure the amt. paid to Genl. Mason of Georgeton. What other articles if any wh. you recd., may be valued by Mr. Jefferson, & the amount also paid to the general. I had other things to mention, but find I have not time. Be so good as present our best wishes to Mrs. Madison & family & believe me sincerely yr. friend
Jas. Monroe
If I go to Spn. who shall I appoint Chargé in my absence? Mr. Erving has strong pretentions & I think wod. be hurt at the appointment of any other person, especially out of my family: I ought to have a secry., indeed I suffered much by the want of one in France. If Mr. Erving is appointed Mr. Purviance will probably go with me. You know the objections to his appointment, his enemies here, that is our people of the opposit party having done every thing in their power to injure him as they doubtless did me & others: that impression probably wears away by degrees. If Mr. P. is appointed, I must have some one else; Mr. Tyler, Mr. Gelston, Mr. Butler who bears this, or Jas. Bankhead of Westmorland, a relative who wished much to come with me. I intimated to Mr. Butler that in case of such an event wh. I deemed only probable, & wh. I mentioned only in confidence (for I think it better that nothing be known of the intended movment) that I shd. be happy in his compy. as a friend—that I had a secry. who wod. probably go, but as I knew the expence wh. I wod. diminish all in my power, was no object with him, it wod. give me pleasure to have him with me, & that the opportunity of seing France & Spn., & the distinguished me[n] in both countries, might make it an agreeable trip to him. He seemed to decline the idea—said nothing of his disposition for or agnst. the office of Secry. I cod. only offer him that office in case P. was left here; & not well without previously offering it, to Mr. Tyler & Mr. Gelston who wod. probably decline it; the former as inconvenient to leave home, the latter as a temporary thing. In case they all declined it, and Mr. P. was left here, I shod. wish young Bankhead to be sent me, who might be addressed thro’ his uncle Dr. John Bankhead at Port Royal. To the person who comes if any one shod. you might commit yr. last dispatches for me on that subject to be delivered me here or at Madrid according to circumstances. On the propriety of appointing Mr. Erving you might obtain good information of Mr. Merry, or by him make a suitable impression on his govt. in his favor, if it was deemed proper so to do.
As Mr. Purviance has not arrived I conclude you keep him to bring the result to me respecting the treaty.
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Monroe Papers). RC marked “private” in pencil; docketed by JM. FC is a letterpress copy. Enclosures not found, but see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:248–49, 238–40, 240–44.



   
   See Monroe to JM, 22 Oct. 1803 (ibid., 5:562–64).



   
   The enclosure was probably a copy of Barbé-Marbois to Monroe, 25 Fructidor an XI (12 Sept. 1803) (DLC: Monroe Papers), thanking Monroe for his cooperation in facilitating the advance of $2 million to the French before the ratification of the Louisiana Purchase treaty and conventions. Monroe replied on 10 Oct. 1803, explaining the delay in delivering the funds (ibid.; printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:92–93). On 12 Vendémiaire an XII (5 Oct. 1803), Barbé-Marbois wrote a second time, thanking Monroe for his intercession and noting that Livingston’s reluctance to release the funds had caused Barbé-Marbois many difficulties (DLC: Monroe Papers).



   
   For Livingston’s memorial, see JM to Livingston, 29 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:236–37, 238 n. 6).




   
   For the disagreement between Monroe and Livingston regarding the guarantee of payment to France, see Monroe to JM, 31 Aug. 1803 (ibid., 5:363–66, 367 nn. 1, 3, 4), and Livingston to JM, 23 Nov. 1803.



   
   On 16 Sept. 1803 Lord Hawkesbury had instructed Anthony Merry to convey to JM the British government’s objection to the “hostile and offensive” passages in Livingston’s memorial, which was printed in the Philadelphia Aurora General Advertiser of 7 July 1803, a copy of which was probably enclosed in Edward Thornton to Hawkesbury, 9 July 1803 (Mayo, Instructions to British MinistersBernard Mayo, ed., Instructions to British Ministers to the United States, 1791–1812, Annual Report of the American Historical Association of the Year 1936, vol. 3 (Washington, 1941)., p. 199; PRO: Foreign Office, ser. 5, 38:211–12).



   
   See Monroe to JM, 16 Nov. 1803, and n. 6.



   
   On 15 Nov. 1803 the London Morning Herald reported: “we find ourselves empowered to state, from the first authority, that there is not any dispute, or even a question of difference subsisting between the two Countries. America feels as she ought to do upon the present occasion, and we are authorized to add, that there never has been a greater degree of cordiality between England and the United States, since the ratification of American Independence, than that which exists at the present moment.”



   
   See Monroe to JM, 7 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:383–85).



   
   Monroe may have had in mind Massachusetts Republican Dr. Charles Jarvis, father of consul William Jarvis (Paul Goodman, The Democratic-Republicans of Massachusetts: Politics in a Young Republic [Cambridge, Mass., 1964], pp. 99, 107).



   
   Enclosure not found.


